 Case 3:17-cv-01362 Document 1354 Filed 05/15/21 Page 1 of 6 PageID #: 53085




                 UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


CITY OF HUNTINGTON,
     Plaintiff,
v.                                            Civil Action No. 3:17-cv-01362
AMERISOURCE BERGEN DRUG
CORPORATION, et al.,
     Defendants.


CABELL COUNTY COMMISSION,
    Plaintiff,                                Consolidated case:
v.                                            Civil Action No. 3:17-cv-01665
AMERISOURCE BERGEN DRUG
CORPORATION, et al.,
    Defendants.


                PLAINTIFFS’ REPLY REGARDING
       ADMISSIBILITY OF SUMMARIES OF VOLUMINOUS DATA
                    UNDER FED. R. EVID. 1006

      Defendants’ arguments boil down to essentially three points, that in addition

to containing opioid transaction data the summaries contain additional MME and

census data, that the summaries are selective, and that the summaries contain

inaccuracies. None of these arguments provides grounds for excluding the various

summaries Plaintiffs offered under Rule 1006, as is shown below.

      Plaintiffs’ summaries accurately reflect the opioid transactions in the

underlying data. The additional information contained in Dr. McCann’s summaries

does not alter in any way the Plaintiffs’ summaries of the opioid transaction produced

by the DEA and separately produced by Defendants. There is ample authority finding

that summaries may include information from more than one source if the sources

are clearly delineated, as they are here. See Doc. 1346 at 9-10.        Further, the
 Case 3:17-cv-01362 Document 1354 Filed 05/15/21 Page 2 of 6 PageID #: 53086




summaries in fact do accurately summarize the ARCOS data and the Defendants’

transactional data. The information appended to the ARCOS data and to Defendants’

data does not alter the opioid transactions produced by the government and by

Defendants, or the summaries of that information, in anyway. The census data and

the MME conversion data simply provide additional information which can be used

to understand the ARCOS data and the transactional data by providing means of

comparison or standardization. This additional information does not alter the

summarized ARCOS and transactional data regarding opioid distribution.

      Defendants cite Universal Furniture Int’l, Inc. v. Collezione Europa, USA, Inc.,

599 F. Supp. 2d 648, 656 (M.D.N.C. 2009) for their proposition that the summaries

are not admissible because they contain information that was not present in the

opioid transaction data. In Universal Furniture, however, the court found that the

defendant failed to disclose or provide an adequate foundation for certain calculations

within the summary. Here, Defendants have made no such argument. In contrast,

Plaintiffs have provided all of the calculations contained in the summaries and the

additional information provided ensures that the opioid transaction data is not

presented in a misleading manner.

      Defendants next argue the summaries are improperly selective because

Plaintiffs only introduced pharmacy specific summaries regarding some but not all

pharmacies. Plaintiffs initially note that Defendants’ “selectivity” objection does not




                                          2
    Case 3:17-cv-01362 Document 1354 Filed 05/15/21 Page 3 of 6 PageID #: 53087




apply to the vast majority of the summaries, which do not focus on specific

pharmacies.1

         With respect to the summaries that are pharmacy specific, Defendants’

argument is nonsensical. First, Plaintiffs sought to introduce 1006 summaries (e.g.

pharmacy packets) regarding all pharmacies, but Defendants objected to the

numerosity. Now, Defendants object that only some were introduced. Defendants

cannot have it both ways. Taking Defendants’ argument to its logical conclusion

would require Plaintiffs to admit summaries for every single pharmacy in the

country. The Plaintiffs are glad to introduce summary data as to each pharmacy if

that would resolve the objection. 2 Importantly, the summary information provided

for the pharmacies Plaintiffs have introduced is accurate and complete, providing a

complete summary of each Defendants’ distribution of oxycodone and hydrocodone to

the pharmacies: there is no selectivity with regard to this information. With regard

to the summaries Plaintiffs introduced for pharmacies outside of CT2, Plaintiffs

selected those pharmacies in compliance with the Court’s order on geographic scope.3




1   See Doc. 1346 at Exhibit A.
2 Dr. McCann testified that he has prepared a pharmacy report for every pharmacy
in the country over a year ago. May 12, 2021 T. at 74:2-14.
3 See Dkt 1297 at 10 (“any extraterritorial evidence offered by plaintiffs must have a
demonstrable nexus to Cabell County or the City of Huntington and/or tend to show
nation-wide trends and shipments, national policies and procedures, or systemic
failures that are national in scope.”) The pharmacies either (i) have a demonstrable
nexus to Cabell County or the City of Huntington which will be shown by evidence at
trial or (ii) show nation-wide (or state-wide) trends and shipments, based on national
policies and procedures, or systemic failures that are national (or at least state-wide)
in scope occurring at the same distribution centers that service Cabell County and

                                           3
 Case 3:17-cv-01362 Document 1354 Filed 05/15/21 Page 4 of 6 PageID #: 53088




      There is ample authority supporting the use of Rule 1006 in this manner. Doc.

1346 at 12-13. Defendants rely on United States v. Oloyede, 933 F.3d 302, 311 (4th

Cir. 2019). However, the briefing in that case makes clear that the issue in Oloyede

was not that the summaries did not contain all of the information, but that the

“manner in which the chart data was gathered and placed into the chart was

inconsistent and unreliable.” See, United States v. Oloyede, Reply Brief of Appellants,

2018 WL 2244758. Nothing in Oloyede requires a Rule 1006 summary to be a

summary of all available data.    The challenged summaries here are summaries of

subsets of data. There is no dispute that each subset independently meets the

requirements of Rule 1006. That is all that required. Indeed, Oloyede supports the

admission of summaries of less than all of the data. 933 F.3d at 311 (finding no error

in admitting Rule 1006 summary chart of bank records that included only “non-

payroll deposits involving more than $1,000”).

      Of the thousands of transactions summarized, Defendants point to the

exclusion of the unreliable “R” and “P” data as the sole evidence of “inaccuracy”,

relying on the sole example of the McCloud pharmacy. As previously noted, this

transaction involves 15,200 dosage units of hydrocodone out of total of 2,549,200,

which is 0.006% of the total hydrocodone shipped to McCloud Pharmacy by

AmerisourceBergen from 2006 to 2014. See P-43225_00004. Regardless, Plaintiffs

summaries show distribution to pharmacies from Defendants. They are summaries




Huntington. As the Court has previously indicated, arguments regarding geographic
scope are beyond the scope of this briefing.


                                          4
 Case 3:17-cv-01362 Document 1354 Filed 05/15/21 Page 5 of 6 PageID #: 53089




of distributions – not summaries of returns. Further, as explained by Dr. McCann,

the “P” and “R” designations in the data produced by the DEA represents an

exceedingly small data set. The exclusion a very small percentage of returns does not

make summaries of distributions to a pharmacy inaccurate.

                                  CONCLUSION

      For the reasons discussed herein, the charts and summaries prepared by Dr.

McCann summarizing the voluminous data on opioid transactions contained in the

ARCOS database are admissible under Fed. R. Evid. 1006.

Dated: May 15, 2021

THE CITY OF HUNTINGTON                       CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                    /s/ Paul T. Farrell,Jr.
Anne McGinness Kearse (WVSB 12547)           Paul T. Farrell, Jr. (WVSB 7443)
                                             FARRELL & FULLER LLC
Joseph F. Rice                               1311 Ponce de Leon Ave., Suite 202
MOTLEY RICE LLC                              San Juan, Puerto Rico 00907
28 Bridgeside Blvd.                          Mobile: 304-654-8281
Mount Pleasant, SC 29464                     paul@farrellfuller.com
Tel: 843-216-9000
                                             /s/ Anthony J. Majestro
Fax: 843-216-9450                            Anthony J. Majestro (WVSB No. 5165)
akearse@motleyrice.com                       POWELL & MAJESTRO, PLLC
jrice@motleyrice.com                         405 Capitol Street, Suite P-1200
                                             Charleston, WV 25301
                                             304-346-2889 / 304-346-2895 (f)
Linda Singer                                 amajestro@powellmajestro.com
David I. Ackerman
MOTLEY RICE LLC
401 9th Street NW, Suite 1001                Peter J. Mougey, Esq.
Washington, DC 20004                         Page A. Poerschke, Esq.
Tel: 202-232-5504                            Laura S. Dunning, Esq.
Fax: 202-386-9622                            LEVIN, PAPANTONIO, RAFFERTY,
lsinger@motleyrice.com                       PROCTOR,
dackerman@motleyrice.com
                                             BUCHANAN, O’BRIEN, BARR, &
                                             MOUGEY, P.A.
                                             316 South Baylen Street, Suite 600
                                             Pensacola, FL 32502-5996
                                             Telephone: (850) 435-7068
                                             Facsimile: (850) 436-6068


                                         5
 Case 3:17-cv-01362 Document 1354 Filed 05/15/21 Page 6 of 6 PageID #: 53090




 Charles R. “Rusty” Webb (WVSB No.              Michael A. Woelfel (WVSB No. 4106)
 4782)                                          WOELFEL AND WOELFEL, LLP
 The Webb Law Centre, PLLC                      801 Eighth Street
 716 Lee Street, East                           Huntington, West Virginia 25701
 Charleston, West Virginia 25301                Tel. 304.522.6249
 Telephone: (304) 344-9322                      Fax. 304.522.9282
 Facsimile: (304) 344-1157                      mikewoelfel3@gmail.com
 rusty@rustywebb.com



                            CERTIFICATE OF SERVICE

      I hereby certify that on May 15, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

system.


                                                  s/ Anthony J. Majestro
                                                  Anthony J. Majestro (WVSB 5165)




                                            6
